Title: To James Madison from Edmund Pendleton, 28 October 1782
From: Pendleton, Edmund
To: Madison, James


Dr Sir
Virga. Octr 28th 1782
I have yr favr of the 15th. I think Genl Carlton fairly acknowledges the Independance of America to be given up, when he can no longer discern the object of the War. however as they evade making it openly, these By-hints can have none other design than to endeavour to draw Us into a Separate treaty. As they know your resolution on that head it is time for them to determine upon a Genl Peace or War & act accordingly; the end of this Campaign will probably fix them.
If there be any truth in the French Minister’s Intelligence from Boston, there can be none in a story we have piping hot from Philada of an action between the Combined Fleets and Ld How[e] in the Chanell, in which the latter & 12 Capital Ships became prize to the former, to which story however I give no manner of credit.
Our Assembly were to have met a week agoe, but had not Members enough on Saturday. I am just setting out for Richmond to attend my Courts, of appeal & Chancery, from whence I shall continue my correspondence for about a Month. I am now in haste but no Circumstances will abate the ardor wth which I am
Dr Sr Yr affe friend
Edmd Pendleton
